DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2009/0322257).
Kim discloses a method of controlling a multi-output switch-mode power converter system during a switching cycle (See Fig 5 and [0069]) comprising:
(1) regarding Claim 1:
closing a primary switch (QA, QM, QF) to energize a primary winding of an energy transfer device (T1, T2 and [0067]);
opening the primary switch (QA, QM, QF) to provide a secondary current to a high voltage secondary output (Vs, STD_BY) on a first current path (paths to Vs, STD_BY) via a diode (51a, 54a and [0089], [0090]);
enabling a second current path (paths to Va, VM) parallel to the first current path; and
providing a diverting current to a lower voltage secondary output (Va, VM) on the second current path (paths to Va, VM and [0086], [0087]).
	(2) regarding Claim 2:
wherein the switching cycle is a continuous conduction mode (CCM) switching cycle (Fig 4C and [0025], [0026]).
	(3) regarding Claim 3:
wherein the high voltage secondary output is a constant current (CC) output ([0087]-[0090]).
	(4) regarding Claim 4:
wherein the high voltage secondary output is a constant voltage (CV) output ([0087]-[0090]).
	(5) regarding Claim 5:
wherein a voltage of the high voltage secondary output is greater than a voltage of the lower voltage secondary output ([0087]-[0090]).
(6) regarding Claim 6:
wherein the lower voltage secondary output is a constant voltage (CV) output ([0087]-[0090]).
	(7) regarding Claim 7:
wherein the lower voltage secondary output provides an output comprising a voltage between five volts and twenty volts ([0087]-[0090]).
	(8) regarding Claim 8:
wherein the high voltage secondary output provides an output comprising a voltage between twenty volts and one hundred volts ([0087]-[0090]).
	(9) regarding Claim 9:
wherein opening the primary switch to provide the secondary current to the high voltage secondary output on the first current path via the diode comprises: providing the secondary current to at least one light emitting diode (LED) (See Fig 4c and [0025], [0026]).
	(10) regarding Claim 10:
wherein enabling the second current path parallel to the first current path comprises: closing a secondary switch (See Fig 4c and [0025], [0026]).
	(11) regarding Claim 11:
wherein enabling the second current path parallel to the first current path comprises: enabling the second current path in response to detecting a mode of operation (See Fig 4c and [0025], [0026]).
	(12) regarding Claim 12:
wherein the mode of operation comprises a continuous conduction mode (CCM) (See Fig 4c and [0025], [0026]).
	(13) regarding Claim 13:
wherein enabling the second current path in response to detecting the mode of operation comprises: measuring a forward pin signal ([0015], [0025], [0032]).
	(14) regarding Claim 14:
wherein the forward pin signal is a secondary winding voltage ([0015], [0025], [0032]).
	(15) regarding Claim 15:
wherein providing the diverting current to the lower voltage secondary output on the second current path comprises: concurrently providing the secondary current to the high voltage secondary output via the diode while diverting current to the lower voltage secondary output on the second current path (See Fig 5 and [0066], [0085]).
	(16) regarding Claim 16:
wherein providing the diverting current to the lower voltage secondary output on the second current path comprises: providing the diverting current to the lower voltage secondary output on the second current path during a cross over time (See Fig 5 and [0067]).
	(17) regarding Claim 17:
wherein the cross over time is between three hundred nanoseconds and 2 microseconds (See Fig 5 and [0067]).
	(18) regarding Claim 18:
turning on a primary switch (QA, QM, QF) to initiate a first switching cycle ([0067]);
turning off the primary switch ([0089], [0090]);
providing a secondary current to the high voltage secondary output (Vs, STD_BY) on a first current path via a diode (paths to Vs, STD_BY);
determining when to provide a second current path parallel to the first current path ([089], [0090]);
diverting the secondary current from the high voltage secondary output to the lower voltage secondary output on the second current path ([0086], [0087]); and
turning on the primary switch to initiate a second switching cycle (See Fig 5 and [0066], [0085]).
(19) regarding Claim 19:
wherein the high voltage secondary output is a constant current (CC) output ([0087]-[0090]).
	(20) regarding Claim 20:
wherein the high voltage secondary output is a constant voltage (CV) output ([0087]-[0090]).
	(21) regarding Claim 21:
wherein the lower voltage secondary output is a constant voltage (CV) output ([0087]-[0090]).
(22) regarding Claim 22:
wherein a voltage of the high voltage secondary output is greater than a voltage of the lower voltage secondary output ([0087]-[0090]).
	(23) regarding Claim 23:
wherein determining when to provide the second current path parallel to the first current path comprises:
receiving a feedback signal indicative of the lower voltage secondary output (‘feedback’ in Fig 5); and
turning on a secondary switch of the second current path in response to the feedback signal ([0092]).
	(24) regarding Claim 24:
wherein diverting the secondary current from the high voltage secondary output to the lower voltage secondary output on the second current path comprises: diverting the secondary current from the high voltage secondary output to the lower voltage secondary output during a cross over time (See Fig 5 and [0067]).
	(25) regarding Claim 25:
wherein diverting the secondary current from the high voltage secondary output to the lower voltage secondary output on the second current path comprises: reducing a stored charge of the diode ([0079]).
	(26) regarding Claim 26:
wherein diverting the secondary current from the high voltage secondary output to the lower voltage secondary output on the second current path comprises: providing a diverting current to the lower voltage secondary output (paths to Va, VM and [0086], [0087]).
	(27) regarding Claim 27:
wherein diverting the secondary current from the high voltage secondary output to the lower voltage secondary output on the second current path comprises: concurrently providing the secondary current to the high voltage secondary output via the diode and the diverting current to the lower voltage secondary output on the second current path (See Fig 5 and [0066], [0085]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844